i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00173-CV

                                                 IN RE C.R.S.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 14, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 24, 2010, relator Steven Anthony Schutze filed a petition for writ of mandamus,

complaining of the trial court’s December 16, 2009 order granting a new trial and the February 19,

2010 order specifying the trial court’s reasons for granting a new trial.2 The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                                 PER CURIAM


           1
          … This proceeding arises out of Cause No. 08-10-0833-CVA, styled In the Interest of C.R.S., pending in the
81st Judicial District Court, Atascosa County, Texas, the Honorable Donna Rayes presiding.

           2
           … On February 10, 2010, this court conditionally granted mandamus relief in Cause No. 04-09-00814-CV,
ordering the trial court to comply with In re Columbia, 290 S.W .3d 204, 213 (Tex. 2009) by specifying the reasons it
refused to enter judgment on the jury’s verdict and ordered a new trial. See In re CRS, No. 04-09-00814-CV, 2010 W L
454965 (Tex. App.— San Antonio Feb. 10, 2010, orig. proceeding). On February 19, 2010, the trial court complied with
this court’s order by entering an order specifying the reasons it granted a new trial.